Mr. Justice Leech delivered the opinion of the court: The declaration in this case shows that the claimants were the owners of property situated in Section 13, Township 33 North, Range 1, East of the Third Principal Meridian, LaSalle county, Illinois, located one hundred feet south of the Illinois-Michigan canal, approximately three miles due east of the city of LaSalle. On or about the 8th day of August, 1924, the south bank of the Illinois & Michigan canal broke at a point about two hundred feet from the residence of this affiant and the property above described and that the water therefrom gushed from the break in the bank covering all property belonging to the affiant’s wife above stated and continued to flow over said property for four days in a depth of approximately four feet -and that the influx of water from the canal caused damage to said property. William F. Mulvihill, Superintendent of Waterways, 'made the following statement: I have examined the foregoing claim and believing the same to be just and true, the Division of Waterways, Department of Purchases and Construction will not oppose the allowance of the same for the amount claimed, which is $1,575.00. The Attorney General submits this claim to the court and recommends that an award be made in said cause. We therefore allow said claim in the amount of $1,575.00.